Citation Nr: 1607767	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  09-21 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel







INTRODUCTION

The Veteran served on active duty from May 1966 to May 1969.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Petersburg, Florida.  When this case was before the Board in July 2013, the Board granted reopening of the Veteran's claim for service connection for bilateral hearing loss disability and remanded the reopened claim for further development.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

Although further delay is regrettable, the Board is of the opinion that additional development is required before the Veteran's claim is decided.

The medical evidence of record includes a diagnosis of severe to profound bilateral sensorineural hearing loss.  A current disability is therefore established for service connection purposes.  Moreover, the Veteran's military occupational specialty (MOS) was welder, and he has stated that he was exposed to frequent and extreme noise in the form of welding and pile drivers, without hearing protection, while constructing bridges in Vietnam.  The Board finds no evidence in the record to contradict the Veteran's statements, and finds his statements credible.  Therefore, in-service acoustic trauma is established for service connection purposes.  The sole question remaining before the Board is whether the Veteran's hearing loss disability is etiologically related to his in-service acoustic trauma.

The Veteran was afforded VA examinations in October 2003 and December 2008.  Both examiners diagnosed bilateral hearing loss but opined that the hearing loss was not etiologically related to the Veteran's in-service noise exposure.  In the July 2013 remand, the Board found the examinations to be inadequate since they did not address the Veteran's service treatment records (STRs) from June 1968 noting he had been treated for a left ear ache with moderate hearing loss, nor did they address the Veteran's lay statements.  Specifically, the Veteran has stated that as opposed to his in-service acoustic trauma, for which he was provided no hearing protection, all of his post-service civilian jobs have required hearing protection.  The Veteran has also stated his belief that hearing loss is not always present immediately after noise exposure.

Pursuant to the Board's remand, the Veteran was afforded an additional VA examination in September 2013.  The examiner opined that the Veteran's bilateral hearing loss was not etiologically related to his military service on the basis that his STRs did not show any hearing threshold shift during service.  Noting that the examiner had not addressed the Veteran's June 1968 treatment or his lay statements, as directed by the Board's remand, the RO requested an addendum medical opinion.  A December 2013 addendum was provided by a different examiner, who explained in detail why the Veteran's June 1968 treatment for a left ear ache with moderate hearing loss was not related to his current bilateral hearing loss.  The examiner explained that the Veteran's June 1968 treatment notes showed that his left ear was inflamed and swollen.  She stated that a "wick" was used for treatment, and that there was no mention of visible fluid behind the ear drum or an opaqueness of the ear drum.  She stated that these were all signs that the Veteran's treatment was for an external ear condition, not a middle ear condition.  She stated that temporary hearing loss may occur in cases of ear canal inflammation since sound cannot reach the ear drum, but that this type of hearing loss resolves with the healing of the inflammation and reduction of swelling.  Because no further complaints of hearing loss were found in the Veteran's STRs, the examiner concluded that it was less likely than not that the Veteran's current bilateral hearing loss was related to his in-service noise exposure.  

The Board first notes that the September 2013 and December 2013 examiners did not address the Veteran's lay statements.  Specifically, they did not address his statements that while his in-service acoustic trauma was not mitigated by hearing protection, all of his post-service jobs required hearing protection.  These statements bear upon the etiology of the Veteran's current hearing loss disability, and a medical examiner is not free to simply ignore a Veteran's lay statements recounting symptoms or events.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

The Board also notes that the Veteran has asserted his belief that his current hearing loss, despite not being present until after service, was contributed to by his in-service acoustic trauma, and had a late onset.  While the Veteran is not a medical expert, and his statements are therefore not competent evidence, the Board notes that a series of papers have been published by Sharon Kujawa at the Department of Audiology, Massachusetts Eye and Ear Infirmary, which suggest that even in the presence of a "fully" recovered temporary threshold shift (TTS), hair cells in the ear remain damaged.  That is, while people have a certain number of hair cells at any given frequency, only a portion of those cells are needed for what we would deem normal hearing.  Thus, the papers suggest that noise exposure which damages hair cells, but not a significant enough number to result in immediate hearing loss, may nonetheless contribute to hearing loss many years later when the number of cells damaged by the initial noise exposure is combined with the number damaged due to the natural aging process or additional noise exposure such that the total number surpasses the threshold necessary to cause measurable hearing loss.  This theory of late onset hearing loss was not addressed by the examiners, and bears upon the etiology of the Veteran's current hearing loss disability.

Based on the foregoing, the Board finds that a remand for an additional VA examination and VA opinion is warranted.

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the RO or the AMC should afford the Veteran a VA examination by a physician with sufficient expertise, who has not provided an examination or proffered an opinion in this case, to determine the nature and etiology of the Veteran's hearing loss disability.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

Following the examination of the Veteran and the review of the relevant records and lay statements, the examiner should state an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hearing loss disability is etiologically related to his military service.

In providing this opinion, the examiner must address the competent statements submitted by the Veteran to the effect that he was provided no hearing protection to protect against his acoustic trauma during service, but that all of his post-service jobs required hearing protection. 

The examiner must also consider and address the Veteran's theory of late onset hearing loss.  Specifically, the examiner must address the findings, more fully described above, that an initial noise exposure may damage a number of hair cells, although not a sufficient number to cause immediate hearing loss, but that this initial noise exposure may contribute to later hearing loss when combined with damage to additional hair cells due to the natural aging process or additional noise exposure.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




